[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                         FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 05-11812                           April 21, 2006
                              ________________________                  THOMAS K. KAHN
                                                                             CLERK
                           D. C. Docket No. 04-00185-CR-WS

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                            versus

CHARLESTON LYRON DAUGHTRY,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                      (April 21, 2006)

Before BIRCH and CARNES, Circuit Judges, and TRAGER*, District Judge.

PER CURIAM:

       *
         Honorable David G. Trager, United States District Judge for the Eastern District of New
York, sitting by designation.
      This is Charleston Lyron Daughtry’s appeal from the sentence that was

imposed on him after he pleaded guilty to possession of cocaine with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1). We will keep this opinion brief,

because it is unpublished, the parties are familiar with the facts and issues, and we

had a thorough discussion of the case with the attorneys at oral argument.

      The district court did not err by employing the preponderance of the

evidence standard in determining the quantity of cocaine to attribute to Daughtry.

See United States v. Chau, 426 F.3d 1318, 1324 (11th Cir. 2005); United States v.

Rodriguez, 398 F.3d 1291, 1296 (11th Cir. 2005); see also United States v.

Barakat, 130 F.3d 1448, 1452 (11th Cir. 1997). As for the factual issues involving

the quantity of drugs to be attributed to Daughtry, the district court was in a far

better position than we are to resolve conflicts in the evidence and make

credibility choices. It heard live testimony not only from Agent Loftis, but also

from Daughtry himself. We cannot say that the district court’s resolution of

conflicts in that evidence, or its decision to credit the parts of the agent’s

testimony that it did, was clear error.

      AFFIRMED.




                                           2